USCA11 Case: 20-11033      Date Filed: 02/14/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11033
                   ____________________

MARCUS LAMAR GOGGINS,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA DEPARTMENT OF CORRECTIONS,


                                         Respondents-Appellees.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:18-cv-00104-MCR-GRJ
                   ____________________
USCA11 Case: 20-11033                Date Filed: 02/14/2022      Page: 2 of 8




2                           Opinion of the Court                      20-11033


Before ROSENBAUM, JILL PRYOR, Circuit Judges, and ALTMAN,∗ Dis-
trict Judge.
JILL PRYOR, Circuit Judge:
      Marcus Goggins appeals the district court’s denial of his 28
U.S.C. § 2254 petition for a writ of habeas corpus. After careful re-
view, and with the benefit of oral argument, we reverse and re-
mand for further proceedings.
                            I.        BACKGROUND
        With the assistance of counsel, Mr. Goggins pled nolo con-
tendere to Florida charges of identity fraud and admitted violations
of the terms of the probation he had been serving. Mr. Goggins was
sentenced to 5 years’ imprisonment on the identity fraud charges
and 5 years’ imprisonment on the probation violations, to run con-
secutively. Within days of his plea,1 and for the next year, Mr. Gog-
gins, now pro se, sought to challenge his plea. As relevant to this
appeal, he filed a state postconviction motion under Florida Rule
of Criminal Procedure 3.850. 2 In his motion, he asserted that his


∗ The Honorable Roy K. Altman, United States District Judge for the Southern

District of Florida, sitting by designation.
1For simplicity’s sake, and because the two are interrelated, we refer to Mr.
Goggins’s multiple pleas in the singular.
2 Mr. Goggins actually filed three motions, but they were identical and all filed
within a period of about five weeks. For ease, we refer here to Mr. Goggins’s
request for postconviction relief as one motion.
USCA11 Case: 20-11033               Date Filed: 02/14/2022    Page: 3 of 8




20-11033                     Opinion of the Court                        3

plea was involuntary and that counsel was ineffective for two rea-
sons relevant to this appeal. First, he alleged, counsel was ineffec-
tive in failing to move to suppress evidence relating to the identity
fraud charges that was seized during a stop and search of his person
and vehicle. He alleged that he asked his counsel to file a motion
to suppress, but counsel “neglected to file it.” Doc. 20-1 at 247. 3
And, he alleged, if he had been able to file a motion to suppress, he
“would not have ple[d] to the [identity fraud] charges but fought
[his] case in trial and won.” Id.
        Second, Mr. Goggins alleged that counsel was ineffective in
failing to pursue an entrapment defense to the charges that he vio-
lated the terms of his probation. He alleged that the police had en-
couraged him to break the terms of his probation when he other-
wise would not have done so and that counsel gave him “egregious
misadvice” as to the viability of his entrapment defense. Id. at 255.
Had counsel pursued the defense, Mr. Goggins alleged, he “would
have insisted on going to trial.” Id. Mr. Goggins acknowledged that
one of the alleged probation violations included both of the iden-
tity fraud charges—charges to which the entrapment defense
would not apply. But he maintained that the circumstances leading
up to his arrest (the stop and seizure) on those charges were




3   “Doc.” numbers are the district court’s docket entries.
USCA11 Case: 20-11033           Date Filed: 02/14/2022       Page: 4 of 8




4                        Opinion of the Court                    20-11033

unlawful and counsel’s “misinformation regarding” the same “was
prejudice.” Id. at 251. 4
       The state postconviction court denied Mr. Goggins’s mo-
tion. The court did not address his claim that his plea was involun-
tary, reasoning that the trial court had previously adjudicated that
claim in rejecting a motion to withdraw the plea. As to Mr. Gog-
gins’s claim that his trial counsel was ineffective for failing to file a
motion to suppress, the court concluded that “the claim . . . is with-
out merit,” noting that Mr. Goggins had told the court he was sat-
isfied with his counsel during the plea colloquy and could not now
“claim[] the plea was involuntary based on [his] allegedly perjured
testimony.” Id. at 347–48 (internal quotation marks omitted). The
court also concluded that “had counsel filed [a] motion to suppress
the search of [Mr. Goggins’s] vehicle, the motion would have been
denied,” so Mr. Goggins could not show prejudice. Id. at 348.
        As to Mr. Goggins’s claim that trial counsel was ineffective
for failing to pursue an entrapment defense, the court concluded
that “had counsel pursued an entrapment defense to the violation
of probation allegation, the defense would have failed,” so Mr.
Goggins had “fail[ed] to show either error by counsel” or prejudice.
Id. at 348–49.
       After unsuccessfully appealing his claims to the Florida Dis-
trict Court of Appeal, see Goggins v. State, 277 So. 3d 53 (Fla. Dist.

4 The State charged Mr. Goggins with violating five conditions of his proba-
tion.
USCA11 Case: 20-11033         Date Filed: 02/14/2022     Page: 5 of 8




20-11033                Opinion of the Court                         5

Ct. App. 2017) (unpublished table decision), Mr. Goggins filed a
§ 2254 petition for a writ of habeas corpus. In Claim 1, he asserted
that his plea was involuntary. In Claim 2, he asserted ineffective
assistance of counsel based on counsel’s failure to file a motion to
suppress. In support, Mr. Goggins alleged that “defense counsel’s
failure to file [a] motion[] suppressing evidence from the illegal stop
was in violation of [his] 6[th] Amendment rights.” Doc. 1 at 19. He
argued that the stop that resulted in the allegedly unlawful seizure
violated his Fourth Amendment rights, that “[t]here was no partic-
ular reason or strategy in counsel’s failure to file the requested mo-
tion to suppress evidence,” and that the violation “prejudice[d] [his]
decision to forego [sic] trial.” Id. at 19, 22. In Claim 3, Mr. Goggins
asserted ineffective assistance of counsel based on counsel’s failure
to pursue an entrapment defense. He argued that “[t]here was no
strategic thinking in counsel’s failure to pursue the defense of
[e]ntrapment,” and that “it was the only viable defense available”
to charges that he violated the terms of his probation. Id. at 24; see
Doc. 22 at 11 (arguing, in reply, that he was “denied the requisite
of the State to prove beyond a reasonable doubt he was predis-
posed to” commit the violations). Mr. Goggins requested an evi-
dentiary hearing on his claims.
       In a report and recommendation, a magistrate judge recom-
mended that Mr. Goggins’s habeas petition be denied without an
evidentiary hearing. The magistrate judge analyzed Claim 1—that
the plea was involuntary—and concluded that the state court’s re-
jection of that claim withstood the deferential review prescribed by
USCA11 Case: 20-11033             Date Filed: 02/14/2022         Page: 6 of 8




6                          Opinion of the Court                       20-11033

the Antiterrorism and Effective Death Penalty Act of 1996, 28
U.S.C. § 2254(d), (e). As to Claims 2 and 3, the magistrate judge
determined that Mr. Goggins’s “plea forecloses federal habeas re-
view” of the claims. Doc. 26 at 18. Over Mr. Goggins’s objection,
the district court summarily adopted the report and recommenda-
tion and denied the petition.
       Mr. Goggins appealed, and a two-judge panel of this Court
granted him a certificate of appealability on two issues: whether
reasonable jurists would find debatable or wrong the district
court’s (1) conclusion that Claims 2 and 3 were foreclosed by the
entry of his plea, and (2) failure to analyze the merits of those
claims, in light of this Court’s precedent in Arvelo v. Secretary,
Florida Department of Corrections, 788 F.3d 1345 (11th Cir. 2015).
Counsel was appointed to represent Mr. Goggins.
       As we explain below, we hold that the district court erred in
concluding that Claims 2 and 3 were foreclosed by the entry of the
plea and that the district court should have analyzed the merits of
those claims. We therefore reverse and remand for further pro-
ceedings consistent with this opinion.5



5 We review the district court’s denial of a § 2254 habeas petition de novo.
McNair v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005). We liberally con-
strue pro se habeas petitions. See Williams v. Griswald, 743 F.2d 1533, 1542
(11th Cir. 1984) (“It is well established that the standards governing the suffi-
ciency of habeas corpus petitions are less stringent when the petition is
drafted pro se and without the aid of counsel.”).
USCA11 Case: 20-11033           Date Filed: 02/14/2022   Page: 7 of 8




20-11033                Opinion of the Court                         7

                          II.     DISCUSSION
        The district court in this case determined that Mr. Goggins’s
ineffective assistance of counsel claims were outside the scope of
federal habeas review because of his plea in state court. This was
error. “[T]he Supreme Court has expressly held that a defendant
does not waive an ineffective assistance of counsel claim simply by
entering a plea.” Arvelo, 788 F.3d at 1348 (citing Hill v. Lockhart,
474 U.S. 52, 56–57 (1985)); see id. at 1349 (“[I]neffective assistance
of counsel claims are not waived by entering a plea.”). “Instead,
because ‘voluntariness of the plea depends on whether counsel’s
advice was within the range of competence demanded of attorneys
in criminal cases,’ courts must continue to apply the familiar two-
part test provided by Strickland v. Washington, 466 U.S. 668
(1984).” Id. at 1348 (quoting Hill, 474 U.S. at 56–57). “In the context
of guilty pleas,” the test for whether counsel was deficient is
whether counsel satisfied “the standard of attorney competence”
set forth in Strickland and its predecessor decisions. Hill, 474 U.S.
at 58. “The second, or ‘prejudice,’ requirement,” is satisfied if a pe-
titioner shows “there is a reasonable probability that, but for coun-
sel’s errors, he would not have pleaded guilty and would have in-
sisted on going to trial.” Id. at 59.
       Mr. Goggins, pro se at the time, alleged in his state postcon-
viction motion that trial counsel was deficient in advising him
about whether to file a motion to suppress and whether to pursue
an entrapment defense. Mr. Goggins alleged that but for counsel’s
deficient performance, he would have tried his luck at trial. The
USCA11 Case: 20-11033          Date Filed: 02/14/2022      Page: 8 of 8




8                       Opinion of the Court                   20-11033

state postconviction court’s decision suggests it assessed the
“merit” of these claims, Doc. 20-1 at 348–49, but the district court
declined altogether to review the decision of the state court, con-
cluding instead that Mr. Goggins’s plea had resulted in a complete
waiver of his claims. This was error under Hill and Arvelo.
        Because the district court erred in failing to address Mr. Gog-
gins’s ineffective assistance of counsel claims, we remand this case
for further proceedings. Arvelo, 788 F.3d at 1349–50; cf. Clisby v.
Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc) (instructing “the
district courts to resolve all claims for relief raised in a petition for
writ of habeas corpus” and explaining that, when a court fails to do
so, we “will vacate the district court’s judgment without prejudice
and remand the case for reconsideration”). We express no opinion
on the merits of Mr. Goggins’s claims. Nor do we order the district
court to conduct an evidentiary hearing; rather, that matter is left
to the district court’s sound discretion. See Schriro v. Landrigan,
550 U.S. 465, 473–74 (2007).
       REVERSED AND REMANDED.